Citation Nr: 1012543	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-29 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right ankle.

2. Entitlement to a compensable rating for residuals of a 
right inguinal herniorrhaphy.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left inguinal hernia.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental trauma.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Cleveland in May 2007 to present 
testimony on the issue on appeal. The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1. The Board denied the Veteran's above claims in January 
2008.

2. The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3. The Veteran died in May 2009, while his appeal to the 
Court was pending.

4. In September 2009, the Court dismissed the Veteran's 
appeal to the Court and vacated the Board's January 2008 
decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a Veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
while the appeal is pending, the appropriate remedy is to 
vacate the Board's decision and dismiss the appeal before 
the Court.  See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 
(1994).  If the Court vacates the Board's decision in that 
situation, its action has the legal effect of nullifying the 
underlying adjudication by the agency of original 
jurisdiction (AOJ).  See, e.g., 38 C.F.R. § 20.1104 (2009);  
Yoma v. Brown, 8 Vet. App. 298 (1995).  In such a situation, 
because there is no longer a viable underlying decision by 
the AOJ, the Board is without jurisdiction to take further 
action on the merits of the Veteran's appeal.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In the present case, the record shows that the Board denied 
the Veteran's claims in January 2008.  The Veteran appealed 
the Board's decision to the Court. Unfortunately, however, 
he died in May 2009, while his appeal to the Court was 
pending.  In September 2009, the Court dismissed the 
Veteran's appeal to the Court and vacated the Board's 
January 2008 decision, per Landicho. 

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the Veteran's appeal.  Inasmuch as the Board's 
January 2008 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further.  The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


